Citation Nr: 1108121	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 14, 1984 to March 27, 1989.  He served in the National Guard and Reserves from March 28, 1989 to March 31, 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied the Veteran's claims for service connection for GERD and hemorrhoids.  The Veteran's claims folder was subsequently transferred to the RO in Montgomery, Alabama.

The Veteran testified before a Decision Review Officer (DRO) at a hearing held at the RO in May 2006; a copy of the hearing transcript has been associated with the record.

As noted in the Board's July 2009 remand, the Veteran did not file his Substantive Appeal within 60 days from the date that the agency of original jurisdiction (AOJ) mailed the Statement of the Case (SOC) to him, or within the remainder of the 1-year period from the date of the mailing of the rating decision regarding his claim for service connection for hemorrhoids.  See 38 C.F.R. § 20.302(b)(1) (2010).  However, VA regulations have created an exception to this requirement where additional evidence is submitted within one year of the date of mailing of the rating decision, and such evidence requires a Supplemental Statement of the Case (SSOC) as provided by 38 C.F.R. § 19.31; in such cases, the time period to submit a substantive appeal is extended to 60 days after the SSOC is mailed to the Veteran.  See 38 C.F.R. § 20.302(b)(2) (2010).  In this case, the Veteran submitted new evidence, namely a Report of Medical Examination dated April 2004, in which the Veteran was found on clinical evaluation immediately after separation from the Reserves to have external hemorrhoids.  Moreover, the Veteran subsequently provided testimony at a DRO hearing in May 2006.  The RO issued SSOCs in October 2006 and March 2009.  The Veteran's representative's written statements in April 2009 perfected his appeal.

The case was last before the Board in July 2009.  At that time, the Board remanded the issues on appeal to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in July 2009, instructed the RO to "request that the NPRC [National Personnel Records Center] or the service department verify all periods of the Veteran's service while in the National Guard and Reserves, to include verification of all dates of the Veteran's ACDUTRA [active duty for training] and INACDUTRA [inactive duty training].  If records do not exist, or if the custodian does not have them, please have the provider indicate that information."

The Board also explained the reason for the importance of determining the dates of the Veteran's ACDUTRA and INACDUTRA service.  Specifically, the Board noted that the term "active military, naval, or air service," as used in 38 C.F.R. § 3.303(a), includes active duty and any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  See 38 C.F.R. §§ 3.6(a), (c), (d).

In this case, a clinician diagnosed the Veteran, during his April 2004 separation examination from the Army Reserves, with "frequent heartburn related to GERD (reflux disease) that started [after the] patient started taking cholesterol meds in 2000 [with] Baycol [and] later Lipitor.  [He] Experienced significant abdominal pain intermittently [after] using [those] drugs."  The clinician also diagnosed the Veteran with external hemorrhoids.  Because GERD and hemorrhoids are both diseases, a determination of whether the Veteran was on ACDUTRA or INACDUTRA while he had those disorders in the Reserves would assist the Board in determining his eligibility for service connection.  38 C.F.R. §§ 3.6(a), (c), (d).

The Board finds that the actions taken by the Agency of Original Jurisdiction (AOJ) are not fully compliant with the Board's April 2010 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ did ask the Office of the Adjutant General in Montgomery, Alabama in a September 2009 letter for "Verification of all periods of service.  Please show which dates are active duty and which are active duty for training."  (Emphasis in original.)  The AOJ also asked the Adjutant General for assistance in obtaining these records, if he did not have them.  However, the Adjutant General's reply was unresponsive to that inquiry, and the record does not indicate that the AOJ took further action to determine whether the Adjutant General had such information.  The record also does not indicate any additional inquiries to NPRC or any other official sources regarding the dates of the Veteran's ACDUTRA and INACDUTRA service.

Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist, or the custodian does not have them.  Records which include the dates of the Veteran's ACDUTRA and INACDUTRA service are Federal records.

On remand, the AOJ should procure a ruling from the service department, NPRC, or other authoritative source as to the dates of the Veteran's ACDUTRA and INACDUTRA service.

Additionally, if and only if the Veteran's records show that he was engaged in ACDUTRA when diagnosed with GERD and/or hemorrhoids, the Veteran should be provided with a medical examination, to include a medical nexus opinion, for each claimed condition that the record shows was incurred or aggravated during ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Request that the service department, NPRC, or other authoritative source verify all periods of the Veteran's service while in the National Guard and Reserves, to include verification of all dates of the Veteran's ACDUTRA and INACDUTRA.  There should be specific certification of his duty status (exactly when the Veteran was on ACDUTRA and when he was on INACDUTRA).  If records do not exist, or if the custodian does not have them, please have the provider indicate that information.

2.  After completion of the above, if and only if the AOJ finds that the Veteran's symptomatology attributable to GERD was incurred or aggravated during ACDUTRA, it should schedule the Veteran for an examination, by an appropriate specialist, to determine the nature, extent, and etiology of his GERD.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the report should so indicate.  All indicated tests and studies should be undertaken.  The examiner should express opinions as to whether the Veteran had GERD in service, and whether it is at least as likely as not (meaning 50 percent or more probable) that the Veteran's GERD was caused or aggravated during or as a result of his ACDUTRA service.  Rationale for opinions expressed should be given in detail.  If it is not possible to provide an opinion, the examiner should state the reasons why.

3.  After completion of the above, if and only if the AOJ finds that the Veteran's symptomatology attributable to hemorrhoids was incurred or aggravated during ACDUTRA, it should schedule the Veteran for an examination, by an appropriate specialist, to determine the nature, extent, and etiology of his hemorrhoids.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the report should so indicate.  All indicated tests and studies should be undertaken.  The examiner should express opinions as to whether it is at least as likely as not (meaning 50 percent or more probable) that the Veteran's hemorrhoids were caused or aggravated during or as a result of his ACDUTRA service.  Rationale for opinions expressed should be given in detail.  If it is not possible to provide an opinion, the examiner should state the reasons why.

4.  After completion of the above, the AOJ should readjudicate the issues of entitlement to service connection for GERD and hemorrhoids.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case, and be afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


